DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This application is continuation of U.S. Nonprovisional Patent Application No. 16/672,047, filed April 18, 2019, which is a divisional application claiming priority benefit of U.S. Patent Application No. 16/338,182, filed April 18, 2019, which is a continuation of PCT/US2019/021 138, filed March 7, 2019, which claims priority to U.S. Provisional Patent Application Serial Nos. 62/639,608, filed March 7, 2018; 62/697,920, filed July 13, 2018; 62/697,926, filed July 13, 2018; 62/697,923, filed July 13, 2018; and 62/715,545, filed August 7, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites process step (o) “adding a stabilizing agent to the second extract” and process step (p) “adding an elimination agent to the second extract”.  
Regarding step (o), mention of a “stabilizing agent” several times in the specification is acknowledged, including describing what the term “stabilization agent” chemically refers to (for example, at p. 52 lines 12-15).  However, nothing is provided describing what this agent actually stabilizes in an extract comprising a plurality of cannabinoids and probably many other components. Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Regarding step (p), mention of an “elimination agent” several times in the specification is acknowledged, including definition of what the term “elimination agent” chemically refers to (for example, at p. 16 line 30 - p. 17 line 4).  At one point (p. 50 lines 21-22) the specification describes “adding an elimination catalyst or reagent to the reaction mixture to cause an elimination refluxing said reaction under an inert atmosphere”, and (at p. 123 lines 24-25) “isomerization reactions and/or elimination reactions”  However, nothing is provided describing what elimination reaction(s) this agent actually promotes in an extract comprising a plurality of cannabinoids and probably many other components.  March (March’s Advanced Organic Chemistry Sixth Edition 2007) (see p. 1477; excerpt provided herein) describes β-elimination as “[w]hen two groups are lost from adjacent atoms so that a new double (or triple) bond is formed…”.  In the present instance, conversion of CBD to THC is an example of cyclization, and conversion of Δ8-THC to Δ9-THC is an example of isomerization, neither of which appears to comprise elimination as such. Accordingly, the elimination reaction(s) envisioned in this step of the claim is/are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (e) is a process step wherein Δ9-THC and/or Δ8-THC and/or other cannabinoids are collected or isolated from the elution solvent mixture, step (f) is a process step wherein a second solvent of opposite polarity is added to the elution solvent mixture, and step (g) is a process step wherein all or substantially all of the second solvent is removed from the mixture obtained in step (f), resulting in an extract comprising a plurality of cannabinoids comprising the Δ9-THC and/or Δ8-THC and/or other cannabinoids.  However, if the Δ9-THC and/or Δ8-THC and/or other cannabinoids are collected or isolated from the elution solvent mixture in step (e) (thereby reasonably leaving an elution solvent free of Δ9-THC and/or Δ8-THC and/or other cannabinoids), it is unclear how the first extract containing Δ9-THC and/or Δ8-THC and/or other cannabinoids is obtained in step (g), as these components appear to have been removed from the solvent mixture in step (f).  
Claim 1 recites step (j), wherein the first extract comprising the plurality of cannabinoids is reacted in the present of the catalyst and the first reaction solvent, wherein optionally the reaction converts Δ8-THC to Δ9-THC.  The optional nature of the Δ8-THC to Δ9-THC conversion in this step implies that there is one or more other non-optional catalyzed reaction(s) that occur(s) in this process step.  However, what that or those reaction(s) is/are that occur in this step is unclear.  Does this step include conversion of CBD to THC? Or are “other cannabinoids” involved in the reaction(s) of this step?
Claim 1 step (m) recites “adding a second reaction solvent”.  It is unclear what if any reaction is associated with this solvent.  Is there another optional reaction in the claimed process that is not specified/described?
As step (m) is optional, it appears that succeeding steps (n) - (r) are also optional; accordingly, processes wherein these steps are not carried out are considered in the current examination.
Claim 1 recites process step (o) “adding a stabilizing agent to the second extract”.  It is unclear what the stabilizing agent actually does; that is, what does the agent stabilize in the claimed process? This ambiguity renders the claim indefinite. 
Claim 1 recites process step (p) “adding an elimination agent to the second extract”.  It is unclear what reaction(s) the elimination agent actually promotes or participates in, rendering the claim indefinite.
Claim 1 (final two lines of the claim) recites “thereby obtaining or purifying a substantially pure plurality of cannabinoids”, while the preamble recites “a method or process for obtaining or purifying a substantially pure Δ9-THC”.  Accordingly, the claim lack internal antecedent basis, where the process is first recited as a process for obtaining Δ9-THC, but later in the claim recites the different outcome for obtaining a plurality of cannabinoids, rendering the claim indefinite.
Regarding the entire process of claim 1 that starts with the material(s) “cannabidiol (CBD) and/or Δ9-THC and/or Δ8-THC and/or other cannabinoids” and ends up with a product that is recited as a “substantially pure plurality of cannabinoids”, it is unclear what the scope of the process actually is.  One interpretation is that unknown “other cannabinoids” are the starting materials, and that they are processed by means of the recited steps to yield a similarly unknown “substantially pure plurality of cannabinoids”.  Use of the “and/or” terminology in at least 13 instances in claim 1 results in a claimed process or plurality of processes for which an ordinary artisan cannot unambiguously determine the envisioned scope.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites, for example, “greater than about 95% by weight”, and the claim also recites “between about 5% and 95% by weight”. The claim(s) are considered indefinite because there is a question or doubt as to which limitation is a required feature of the claimed process.
Claim 9, depending from claim 1, recites “the microbial material” and “the plant or starting material”.  There is insufficient antecedent basis for this limitation recited in the claim.  Claim 10 suffers an analogous issue.
Claim 12 recites “the chromatography column”.  It is unclear whether this refers to the first chromatography column, the second chromatography column, or both.
Claim 13 recites “the first station” and “a next or a second station”.  There is insufficient antecedent basis for this limitation recited in the claim.  
Claim 14 recites “the elution process”.  It is unclear whether this refers to the elution of step (d), the elution of step (v), or both.
Claims 15-18 recite “a gradient elution process” it is unclear if this process is a continuous gradient or a step gradient, or sometimes a continuous gradient and at other times a step gradient.  For example, in claim 16, the gradient process appears to be carried out in discreet steps, but it is unclear if this is actually the case.
Claim 20 recites the optional addition of a second reaction solvent [step (m)].  As it is unclear what if any reaction is associated with this solvent (vide supra - claim 1 rejection), this claim is also considered indefinite as presently written.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MECHOULAM (WO 02/070506 A2) in view of FLOCKHART (CA 2,499,492) and MULLER (NZ 525, 118 A).
Mechoulam (Abstract and throughout) teaches methods of converting cannabidiol (CBD) to Δ9-THC and/or Δ8-THC.  Regarding claim 1, in one aspect (p. 3 - summary of the invention) the reference teaches a method of converting CBD to Δ8-THC comprising providing a mixture comprising CBD in an organic solvent [reading on steps (a), (b) and (h)], adding a catalyst to the reaction mixture [reading on step (i)], stirring the reaction mixture, adding a neutralizing agent (NaHCO3) to the reaction mixture [reading on step (k)].  In a more specific example (p. 7 EXAMPLE I), the reference describes separation of the completed reaction components into solvent:water layers [thereby removing the neutralizing agent and the catalyst - reading on step (l)], and evaporation of the product-containing solvent layer [reading on step (s)] and chromatographing on a silica gel column [reading on steps (t) - (v)], resulting in substantially pure Δ8-THC.  The reference teaches an analogous process (p. 8 EXAMPLE II), where a different catalyst is employed and the resulting product is substantially pure Δ9-THC.
The reference does not teach a process wherein a first extract or sample containing (CBD) and/or Δ9-THC and/or Δ8-THC is dissolved in a first solvent, loaded onto a chromatography column, eluted off the chromatography column and concentrated into a cannabinoid-containing first extract prior to dissolving in a reaction solvent and carrying out the remaining process steps.
Flockhart teaches chromatographic purification of extracts containing cannabinoids to produce partially purified extract (generally, see p. 12 line 31-p. 16 line 15), where the purpose of the chromatography step is to reduce the amount of “non-target”, i.e. non-cannabinoid material in the extract, where typically the product of the chromatographic step is collected in multiple fractions.  Fractions tested for the presence of the desired cannabinoid are selected for further processing, where the solvent is removed from the selected fractions, followed by re-dissolving in another solvent, insoluble residues removed, removal of the first solvent, redissolution in a second solvent, insoluble residues removed, before further processing [reading on steps (a) - (g)].  Muller (p. 17 Table 1) shows the contents of typical primary hemp extracts, where a high percentage of non-cannabinoids can be present, reinforcing the value of preliminary chromatographic purification of cannabinoid-containing extracts prior to further downstream processing.
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results, with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Claim 1 is a selective cumulative combination of the processes of the prior art references as taught by Mechoulam, Flockhart and Muller, done in a manner obvious to one of ordinary skill in the art. There is no indication that such combination would lead one of ordinary skill in the art to doubt that the combination could be made. In re Mostovych, 144 USPQ 38 (CCPA, 1964). Therefore, the instant invention is prima facie obvious from the teachings of the prior art, absent a showing of unexpected results. Due to the need to obtain product in high purity and yield, it would have been obvious for one of ordinary skill in the art to try the selective combination of the prior art processes and to optimize any or all of the associated process variables at the time this application was effectively filed, because doing such is a finite and predictable modification of said prior art. There was a reasonable expectation of success because the instant invention and the teachings of the cited prior art are in the same field of endeavor, successfully performed as set forth above. Consequently, the claimed process of obtaining or purifying a substantially pure cannabinoid from a natural or synthetic source is not patentably distinct, being in the public domain before the instant invention was made. Applicant has done no more than combine the separate but well-known inventions of Mechoulam and Flockhart, where the skilled artisan would have been well-motivated to accrue the advantages of preliminary cannabinoid purification taught in Flockhart combined with the advantageous chemical conversion process taught by Mechoulam.  While the combination may perform a useful function, it does no more than what the prior art components would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int'l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable results, the combination is obvious. In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra. 
Regarding claim 2, Muller (Table 1) teaches a typical CBD content of between about 5% and 95% by weight.
Regarding claims 3 and 5, Flockhart (p. 13 lines 9-21) teaches solvents comprising many of those recited in the claim.
Regarding claim 4, Mechoulam (EXAMPLE I and EXAMPLE II) teaches column chromatography using a silica gel column.
Regarding claim 6, Mechoulam (EXAMPLE I and EXAMPLE II) teaches reactions in toluene or methylene dichloride, respectively.
Regarding claim 7, Mechoulam (EXAMPLE I and EXAMPLE II) teaches p-toluenesulfonic acid or BF3Et2O (a Lewis acid), respectively, as catalysts.
Regarding claim 8 [limitation (a)], the neutralizing agent in Mechoulam is sodium bicarbonate. 
Regarding claim 9-11, Mechoulam refers to cannabinoid containing material gathered from varieties of the plant genus Cannabis.
As to claim 12, Mechoulam teaches silica gel chromatography, which the ordinary artisan recognizes as a type of normal phase chromatography.
Regarding claim 13, Flockhart teaches chromatography using LH-20 medium wherein material not reversibly bound were washed off the column using a 2:1 chloroform/dichloromethane solvent mixture as eluant.
Regarding claim 19, the Flockhart chromatographic process teaches that the extracts prepared therefrom are enriched in cannabinoids, including CBG and CBC (see p. 17 line 39 - p. 18 line 6).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over MECHOULAM (WO 02/070506 A2) in view of FLOCKHART (CA 2,499,492), MULLER (NZ 525, 118 A), GAONI (Tetrahedron 1966 22:1481-1488) and TRIGG (Murdoch University 2017:1-113).
The teachings of Mechoulam, Flockhart and Muller are set forth above.  The references combined do not teach a process wherein the elution comprises use of gradient elution wherein the cannabinoids are collected in separate fractions, or where the applied gradient results in the cited compounds (i.e. terpenes, cannabinoids) being eluted from the column according to the cited order of elution and under the gradient elution conditions recited.
Gaoni, working in the same field of endeavor, (p. 1487 par. 2) teaches conversion of cannabidiol (CBD) to Δ8THC (aka Δ1(6)THC - see p. 1482 compound II) in boiling benzene in the presence of the acid catalyst p-toluenesulfonic acid, followed by washing the benzene phase with an aqueous basic solution (NaHCO2) (thereby neutralizing and removing the acid catalyst into the water phase), evaporating the benzene followed by dissolving the product in pentane and conducting chromatographic separation on alumina with collection of fractions, wherein the fractions showing only one spot by TLC were combined to yield the purified Δ8THC product.  Elution of the product appears to be carried out using isocratic elution.  Trigg (throughout), working in the same field of endeavor, describes chromatographic methods for separating cannabinoids, including CBD, THC and other cannabinoids (Chapter 3 p. 42-77), where gradients and flow rates were varied to alter the separation of 11 different cannabinoids (p. 44-48), where optimization of separation conditions is extensively described (see, for example, p. 50, 53, 54 and accompanying text).  Trigg notes (p. 21 par. 3 - p. 22 par. 1) that “[m]ost studies utilize (sic) a gradient system, this appears to be the key to separate these similar compounds”, and “[a]n isocratic buffer system is lacking in the quantitative literature” and “various researchers indicate different resolutions and retention times when the composition of the solvent system is altered, thus reducing run time”.  
A person of ordinary skill in the art would be able, based on the teachings of Gaoni and Trigg, to achieve the claimed separation and isolation of the recited cannabinoid product(s), in further purification steps following on from the process taught by Mechoulam, Flockhart and Muller, with a reasonable expectation of success.  Fraction collection, gradient elution and means of optimization of gradient elution in chromatographic methods of cannabinoid separation and isolation are well-described in this art area, and the ordinary artisan would be well-motivated to utilize these teachings in combination with Mechoulam, Flockhart and Muller in order to accrue the benefits of efficient separation/isolation of the cannabinoid products derived from this process.  Accordingly, process claims 14-18 are prima facie obvious in view of the cited prior art, in the absence of a convincing demonstration of unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625